IN THE SUPREME COURT OF THE STATE OF NEVADA


IN THE MATTER OF THE                                      No. 84537
RESIGNATION OF JOHN MARTY
HOWARD, BAR NO. 1052.
                                                           PILE
                                                           APR 1 9 2022




          ORDER GRANTING PETITION FOR RESIGNATION
               This is a joint petition by the State Bar of Nevada and attorney
John Marty Howard for his resignation from the Nevada bar.
               SCR 98(5) provides that Nevada attorneys who are not actively
practicing law in this state may resign from the state bar if certain
conditions are met. The petition includes statements from state bar staff
confirming that no disciplinary, fee dispute arbitration, or client security
fund matters are pending against Howard; and that he is current on all
membership fee payments and other financial commitments relating to his
practice of law in this state. See SCR 98(5)(a)(1)-(2).
               Bar counsel has recommended that the resignation be
approved, and the Board of Governors has approved the application for
resignation.      See SCR 98(5)(a)(2). Howard acknowledges that his
resignation is irrevocable and that the state bar retains continuing
jurisdiction with respect to matters involving a past member's conduct prior
to resignation. See SCR 98(5)(c)-(d). Finally, Howard has submitted an
affidavit of compliance with SCR 115. See SCR 98(5)(e).




                                                               2V- I V314
                                The petition satisfies the requirements of SCR 98(5).
                    Accordingly, we approve attorney John Marty Howard's resignation. SCR
                    98(5)(a)(2). The petition is hereby granted.
                                It is so ORDERED.

                                                                   4




                    cc:   Bar Counsel, State Bar of Nevada
                          John Marty Howard
                          Executive Director, State Bar of Nevada
                          Admissions Office, United States Supreme Court




SUPREME COURT
       OF
    NEVADA
                                                         2
(0) 1947A al213).